Mr. Justice Waterman delivered the opinion of the court. Section 70 (180) of Chapter 79, Hurd’s Edition, 1901, of the Be vised Statutes, clearly provides that in such a condition as existed in this case the cause shall, at the first teym. of the court, be continued. The statute is, in this regard, hardly open to construction; it has, however, been passed upon by the Supreme Court in Stewart v. Peters, 33 Ill. 383, and Walter v. Bierman, 59 Ill. 186, and by the Appellate Court in Bourton v. Rathbone, 23 Ill. App. 654. The judgment of the Circuit Court is reversed and the cause remanded.